*233RESOLUCIÓN
Examinada la “Moción en cumplimiento de orden y solicitud de reinstalación”, presentada por el Sr. Américo Martínez Romero, y la Carta del Sr. Manuel O’Farrill García de 14 de mayo de 2015, damos por cumplida nuestra orden en la que instruimos al señor Martínez Romero a devolverle el dinero adeudado al señor O’Farrill García. En cuanto a la solicitud de reinstalación, se declara “no ha lugar”. No obstante, modificamos la suspensión indefinida del señor Martínez Romero a una suspensión por un término de seis meses, a computarse desde el 28 de abril de 2015, fecha cuando fue suspendido originalmente.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta y el Juez Asociado Señor Estrella Martínez disintieron y reinstalarían al señor Martínez Romero al ejercicio de la abogacía.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo